DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Examiner agrees with Applicant’s arguments regarding traversal of the restriction requirement dated 26 August 2021. The Restriction requirement has been withdrawn and all claims have been examined for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (“Thrombogenicity Testing for Blood-Contacting Medical Devices in an in vitro Ovine Blood Loop: Design Improvements and Continuing Validation”).

Regarding claim 12, Cunningham et al. disclose a control rod (see device in Fig. 3c) for use in testing thrombogenicity of a medical device, the control rod comprising:  a saddle .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (“Thrombogenicity Testing for Blood-Contacting Medical Devices in an in vitro Ovine Blood Loop: Design Improvements and Continuing Validation”), in view of Gervais (US 2015/0096225).


Regarding claims 1 and 11, Cunningham et al. disclose an apparatus for testing thrombogenicity of a medical device, the apparatus comprising: an enclosure (page 1, under “loop preparation”, container with metal alloy beads); a heating element thermally coupled to 
Cunningham et al. do not explicitly state that there is a temperature feedback circuit that is used to control the heating of the heating element. However, Cunningham et al. do state that the temperature is controlled to a specific value with the heating element. One of ordinary skill in the art would have known that temperature feedback circuits such as conventional thermostat controllers were well-known and commonly used with most heating devices. Furthermore, Gervais teaches a heating mat 36 for controlling the temperature of an enclosure, and specifically teaches using a temperature feedback circuit in the form of a thermostat controller 44 in order to regulate and maintain the temperature at a desired value. As such, it would have been obvious to one of ordinary skill in the art to include a temperature feedback circuit, such as a conventional thermostatic control circuit as taught by Gervais, with the heating mat of Cunningham et al., in order to provide more precise and automatic control of the enclosure at the disclosed desired maintenance temperature.

Regarding claim 9, Cunningham et al. disclose the apparatus further comprising a plurality of thrombogenicity test loops (see loops pictured in Fig. 1), each thrombogenicity test loop comprising:  a peristaltic pump (see Fig. 1, showing pumps; and see page 1, column 2 under “loop preparation” describing peristaltic pump); a tubing loop, wherein a first portion of the tubing loop is positioned within the peristaltic pump and a second portion of the tubing loop is positioned within the enclosure (see Fig. 1).


Regarding claim 16, Cunningham et al. disclose a method of testing thrombogenicity of a medical device, the method comprising: establishing a testing apparatus comprising: an enclosure (page 1, under “loop preparation”, container with metal alloy beads); a heating element thermally coupled to the enclosure (Id., heating mat underlying container); and a temperature control means to maintain an interior of the enclosure within a preset temperature range (Id., temperature of chamber enclosure maintained at 37 ºC); establishing a plurality of thrombogenicity test loops, at least a portion of each of the plurality of thrombogenicity test loops being disposed within the enclosure of the testing apparatus (see Fig. 1 showing four test loops in enclosure); inserting, into respective ones of the plurality of thrombogenicity test loops: a positive thrombogenicity control rod; a negative thrombogenicity control rod; and a medical device test article (see page 1, bottom of second column under “loop performance”, describing positive, negative controls and medical test device Merit introducer being inserted into each of the test loops; see Fig. 3 showing the control rods and test device); circulating blood through the plurality of thrombogenicity test loops (see Fig. 1, showing blood being pumped through loops); and evaluating thrombogenicity of the medical device test article by comparison to the positive thrombogenicity control rod and the negative thrombogenicity control rod (see page 2, column 1, including Table 1 and Fig. 2, explaining evaluation and comparison of controls and medical device).
Cunningham et al. do not explicitly state that there is a temperature feedback circuit that is used to control the heating of the heating element. However, Cunningham et al. do state that the temperature is controlled to a specific value with the heating element. One of ordinary skill in the art would have known that temperature feedback circuits such as conventional thermostat controllers were well-known and commonly used with most heating devices. Furthermore, Gervais teaches a heating mat 36 for controlling the temperature of an enclosure, 

Regarding claim 17, Cunningham et al. disclose that the preset temperature range comprises 37 ± 2 degrees Celsius (page 1, second column under “loop preparation”).

Allowable Subject Matter
Claims 2-8, 10, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, Cunningham et al. do teach a plurality of thrombogenicity control rods, including a positive control rod and a negative control rod, but does not teach each of the rods having a saddle portion, a base portion, and a neck portion connecting the saddle portion and the base portion.
With regard to claims 13-15 and 18-20, Cunningham et al. do not disclose the control rod having a base portion with the claimed particular patterns that cause a positive thrombogenic response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861